

115 HR 5852 IH: End GCCI Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5852IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. Norman introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the expenditure of funds to carry out the Global Climate Change Initiative of the
			 United States Agency for International Development, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the End GCCI Act. 2.Prohibition on expenditure of funds to carry out the Global Climate Change Initiative of the United States Agency for International DevelopmentNotwithstanding any other provision of law, the Administrator of the United States Agency for International Development may not obligate or expend any funds on or after the date of the enactment of this Act to carry out the Global Climate Change Initiative of the Agency. Any such unobligated and unexpended funds shall be deposited in the Treasury of the United States.
		